DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18 is/are rejected under 35 U.S.C. 102[a][2] as being anticipated by Le Ngoc [US 2017/0264347].
As claim 18, Le Ngoc discloses a method of operating a wireless transceiver for an in-band full duplex radio frequency (“RF”) communication system, the method comprising receiving channel state information [Fig 4A, Ref 402]; determining first configuration parameters for a baseband precoder of the wireless transceiver based on the channel state information, the first configuration parameters configured to minimize self-interference received at a receive antenna of the wireless transceiver [Fig 4B, Ref 406, Par. 0061-0064]; determining second configuration parameters for an RF precoder of the wireless transceiver based on the channel state information, the second configuration parameters configured to minimize self-interference received at the receive antenna of the wireless transceiver [Fig 4A, Ref 408, Par. 0061-0064]; and
applying the first and second configuration parameters to the baseband precoder and the RF precoder, respectively [Fig 4A, Ref 410].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Ngoc [US 2017/0264347] in view of Choi [US 2020/0304253].
As claim 1, Le Ngoc discloses a wireless transceiver for an in-band full duplex radio frequency (“RF”) communication system, the wireless transceiver [Fig 1 is a transceiver] comprising a transmit side [Fig 1, Ref 110, 120, 130-136] comprising: a digital input receiving a first data stream as input [Fig 1, Ref 102]; a first precoder [Fig 1, Ref 110 for receiving digital signal]; a digital to analog converter receiving output of the first precoder as input [Fig 1, Ref 110 or 120 which includes digital to analog converter for converting digital to analog]; a first RF chain receiving output of the digital to analog converter as input [Fig 1, Ref 110 or 120 which includes RF chain]; a second precoder receiving output of the RF chain as input [Fig 1, Ref 120 is RF precoder]; and a first antenna array receiving output of the second precoder as input and configured to emit RF energy into a local RF environment [Fig 1, Ref 132-136]; a receive side [Fig 1, Ref 150-156, 160, 170] comprising: a second antenna array receiving RF energy from the local RF environment [Fig 1, Ref 150-156]; a first combiner receiving the received RF energy as input [Fig 1, Ref 160]; a second RF chain receiving output of the first combiner as input [Fig 1, Ref 160 or 170 which includes RF chain]; an analog to digital converter receiving output of the second RF chain as input [Fig 1, Ref 160 or 170 which includes digital to analog converter for converting analog into digital]; a second combiner receiving output of the analog to digital converter as input [Fig 1, Ref 170]; and a digital output receiving output of the second combiner as input and configured to provide a second data stream as output [Fig 1, Ref 108]; and a controller [Fig 1, Ref 140] providing configuration parameters to both the first precoder and the second precoder based on channel state information, the configuration parameters configured to minimize the RF energy emitted by the first antenna array that returns to the second antenna array [Fig 4 discloses the first matrix configured to supply for the digital precoder and second precoding matrix supply to the RF precoder in order to reduce energy of transmitting signal which returns to the receiver, self-interference , Par. 0061, 0064].  However, Le Ngoc does not disclose what Choi discloses the wireless transceiver [Fig 3 is a transceiver] comprising a transmit side [Fig 3] comprising: a digital input receiving a first data stream as input [Fig 3, Ref 1]; a first precoder receiving the data stream as input [Fig 3, Ref Digital beamforming]; a digital to analog converter receiving output of the first precoder as input [Par. 0069]; a first RF chain receiving output of the digital to analog converter as input [Par. 0069]; a second precoder receiving output of the RF chain as input [Fig 3, Analog beamforming]; and a first antenna array receiving output of the second precoder as input and configured to emit RF energy into a local RF environment [Fig 3, antenna]; a receive side [Fig 3] comprising: a second antenna array receiving RF energy from the local RF environment [Par. 0069]; a first combiner receiving the received RF energy as input [Par. 0069]; a second RF chain receiving output of the first combiner as input [Par. 0069]; an analog to digital converter receiving output of the second RF chain as input [Par. 0069]; a second combiner receiving output of the analog to digital converter as input [Par. 0069]; and a digital output receiving output of the second combiner as input and configured to provide a second data stream as output [Par. 0069].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system comprising a transceiver includes first precoder/combiner, A/D, D/A, RF chain and second precoder/combiner and as disclosed by Choi into the teaching of Le Ngoc..  The motivation would have been to improve the quality of signal.
 [Fig 1, Ref 122 and 172 is a codebook for storing matrices].
As claim 10, Choi discloses  the RF energy is emitted into the local RF environment by the first antenna array at least one frequency between 1 GHz and 300 GHz [Par. 0102, 6 Ghz and 0062 for 30 Ghz].
As claim 11, Le Ngoc discloses the configuration parameters are first configuration parameters [Fig 4, Ref 406 or 408 and 414 or 416]; and the controller is configured to provide second configuration parameters to both the first combiner and the second combiner based on the channel state information [Fig 4, the first and second matrices are generated based on CSI and provides to the Ref 160 and 170], the second configuration parameters configured to minimize the RF energy emitted by the first antenna array that returns to the second antenna array [Fig 4 discloses the first matrix configured to supply for the digital precoder and second precoding matrix supply to the RF precoder in order to reduce energy of transmitting signal which returns to the receiver, self-interference , Par. 0061, 0064].
As claim 12, Le ngoc discloses the second antenna array and the first antenna array are portions of a third antenna array [Fig 1, Ref 130-136 is first or second and Ref 150-156 are first or second antenna which are portions of the third antenna Ref 130-136 and 150-156].
As claim 13, Le Ngoc discloses S system of radio frequency (“RF”) devices, the system comprising: a first transceiver [Fig 1, Ref 110, 120, 160, 170] comprising: a first [Fig 1, Ref 130-136; and a first receive side comprising a first receive side antenna array [Fig 1, Ref 150-156]; and a second transceiver comprising: a second transmit side [Fig 1, Ref 130-136] comprising: a baseband precoder [Fig 1, Ref 110] and an RF precoder [Fig 1, Ref 120]; and a second transmit side antenna array [Fig 1, Ref 130-136]; a second receive side comprising a second receive side antenna array [Fig 1, Ref 150-156]; and a controller providing configuration parameters to both the baseband precoder and the RF precoder based on channel state information, the configuration parameters configured to minimize the RF energy emitted by the second transmit side antenna array that returns to the first receive side antenna array and the second receive side antenna array [Fig 4 discloses the first matrix configured to supply for the digital precoder and second precoding matrix supply to the RF precoder in order to reduce energy of transmitting signal which returns to the receiver, self-interference , Par. 0061, 0064].  However, Le Ngoc fails to disclose what Choi discloses a first transceiver [Fig 1, Ref 105 and 110] comprising: a first transmit side comprising a first transmit side antenna array [Fig 3]; and a first receive side comprising a first receive side antenna array [Fig 3].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system comprising a transceivers includes array antenna as disclosed by Choi into the teaching of Le Ngoc.  The motivation would have been to improve the quality of signal.
[Fig 1, Ref 150-156 for Le Ngoc and Fig 3 for Choi].
As claim 15, Le Ngoc and Choi discloses the first transmit side antenna array is co-located with the second transmit side antenna array [Fig 1, Ref 130-136 for Le Ngoc and Fig 3 for Choi].
As claim 17, Choi discloses the first transceiver and the second transceiver are configured to operate in at least one overlapping band [Par. 0102].
Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Ngoc and Choi as applied to claim 1 above, and further in view of Zhou [US 2017/0170999].
As claim 2, Le Ngoc and Choi fail to disclose what Zhou discloses a self-interference cancellation filter coupling output of the second precoder to input of the first combiner [Fig 1, Ref 120].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system comprising a self-interference cancellation filter coupling output of the second precoder to input of the first combiner as disclosed by Zhou into the teaching of Le Ngoc and Choi.  The motivation would have been to improve the quality of the signal.
As claim 3, Zhou discloses the self-interference cancellation filter is a first self-interference cancellation filter [Fig 1, Ref 120]; and the wireless transceiver comprises a second self-interference cancellation filter coupling output of the first precoder to input [Fig 2, Ref 126 for coupling between combiner 142 and precoding .
As claim 4, Zhou discloses the first self-interference cancellation filter cancels a first portion of self-interference [Fig 1, 120 for filtering out the first portion] and the second self-interference cancellation filter cancels a second portion of self-interference [Fig 1, Ref 126 for filtering out the remain portion].
As claim 5, the first self-interference cancellation filter introduces a phase shift to output of the second precoder [Fig 1, Ref 120 for introducing phase scaling to the output of the analog precoder, Ref 128].
As claim 6, Le Ngoc discloses the configuration parameters are first configuration parameters [Fig 4A, 406] and; the controller is configured to apply second configuration parameters to the first self-interference cancellation filter and the second self-interference cancellation filter [Fig 1, Ref 406 or 408 applies to both digital and analog self-interference filters], the second configuration parameters configured to minimize the RF energy emitted by the first antenna array that returns to the second antenna array and is received at the first combiner [Fig 4 discloses the first matrix configured to supply for the digital precoder and second precoding matrix supply to the RF precoder in order to reduce energy of transmitting signal which returns to the receiver, self-interference , Par. 0061, 0064].
As claim 9, Le Ngoc discloses the controller is configured to access a codebook to provide configuration parameters to the second precoder [Fig 1, Ref 122 and 172 is a codebook for storing matrices].
[Par. 0102, 6 Ghz and 0062 for 30 Ghz].
As claim 11, Le Ngoc discloses the configuration parameters are first configuration parameters [Fig 4, Ref 406 or 408 and 414 or 416]; and the controller is configured to provide second configuration parameters to both the first combiner and the second combiner based on the channel state information [Fig 4, the first and second matrices are generated based on CSI and provides to the Ref 160 and 170], the second configuration parameters configured to minimize the RF energy emitted by the first antenna array that returns to the second antenna array [Fig 4 discloses the first matrix configured to supply for the digital precoder and second precoding matrix supply to the RF precoder in order to reduce energy of transmitting signal which returns to the receiver, self-interference , Par. 0061, 0064].
As claim 12, Le ngoc discloses the second antenna array and the first antenna array are portions of a third antenna array [Fig 1, Ref 130-136 is first or second and Ref 150-156 are first or second antenna which are portions of the third antenna Ref 130-136 and 150-156].
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Ngoc in view of Choi [US 2015/0078217].
As claim 16, Le Ngoc fails to disclose what Choi discloses the first transceiver is one of a radar transceiver, an RF jamming system, or an electronic warfare system [Par. 0022].
.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Ngoc in view of Zhou [US 2017/0170999].
As claim 19, Le Ngoc discloses  determining third configuration parameters for an RF self-interference filter of the wireless transceiver based on the channel state information, the third configuration parameters configured to minimize self-interference received at an RF combiner of the wireless transceiver [Fig 4B, Ref 414 or 416 and Fig 1, Ref 162 for apply to Ref 160 or Ref 172 for applying Ref 170]; determining fourth configuration parameters for a baseband self-interference filter of the wireless transceiver based on the channel state information, the fourth configuration parameters configured to minimize self-interference received at a baseband combiner of the wireless transceiver [Fig 4B, Ref 414 or 416 and Fig 1, Ref 162 for apply to Ref 160 or Ref 172 for applying Ref 170].  However, Le Ngoc does not fully disclose what Zhou discloses applying the third and fourth configuration parameters to the RF self-interference filter and the baseband self-interference filter, respectively [Fig 1, matrices are applied to Ref 120 and 126].  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system comprising digital and analog self-interference cancelation as disclosed by Zhou into the teaching of Le Ngoc.  The motivation would have been to improve the quality of signal.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Ngoc in view of Kim [US 9948377].
As claim 20, Le Ngoc fails to disclose what Kim discloses determining the first configuration parameters and the second configuration parameters is performed by leveraging an orthogonal matching pursuit algorithm [Col. 7:15-24].
Since, OMP is well-known method for using in channel estimated.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for estimating channel using OMP as disclosed by Kim into the teaching of Le Ngoc.  The motivation would have been to reduce the use of real valued samples.
Allowable Subject Matter
Claims 7-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As claim 7, the prior art in the record fail to disclose the controller is configured to instantiate an instance of a trained predictive model; and the instance of the trained predictive model is configured to provide the second configuration parameters as output.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park [US 2018/0131423] discloses a hybrid beamforming. 
Asai [US 7778611] discloses self-interference canceling for analog and digital domain.
Rafagopal [US 2017/0111930] discloses a hybrid beamforming.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414